EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-128408, 333-117846, 333-106777, 333-84748, and 333-139115 on Form S-8 of the Venture Financial Group, Inc. Employee Stock Ownership Plan (with 401(k) provisions) of our report dated November 30, 2009, with respect to the financial statements and supplemental schedule of the Venture Financial Group, Inc. Employee Stock Ownership Plan (with 401(k) provisions) as of December 31, 2008 and 2007 and for the years then ended included in the annual report on Form 11-K. Everett, Washington November 30, 2009
